DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response after Amendment
Applicant's submission filed on 04 December 2020 has been entered. Claims 1, 3, 5, 10-12, 14 and 20-21 have been amended. Claims 2 and 15 have been cancelled. No claims have been added. Therefore, claims 1, 3-14 and 16-22 are presently pending in this application.
Claims 1, 3-14 and 16-22 are allowable based on the examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Zentz on 19 March 2021.
The application has been amended as follows: 
In claim 1, in line 2 replace “a rigid main” with --a main--. In line 4 replace “sidewalls and a square planform shape, the” with --sidewalls, the--. In line 13 replace “body; and” with --body; wherein the top end portion includes an uppermost tip and the main body tapers from the peripheral ridge to the 
In claim 3, lines 3-5 replace “sidewall that smoothly transitions from the bottom end portion to the top end portion of the main body.” with --sidewall.--.
In claim 10, line 2 replace “portion with a square planform shape and” with --portion and--. In lines 11-12 replace “body; a” with --body; wherein the top end portion includes an uppermost tip and the main body tapers from the peripheral ridge to the uppermost tip; a--. In line 18 replace “body;” with --body, the plurality of first protrusions being integrally formed with the first base portion;--. In line 26 replace “body;” with --body, the plurality of second protrusions being integrally formed with the second base portion;--.
In claim 14, in line 3 replace “dome-shaped rigid main” with --dome-shaped main--. In line 4 replace “base portion, the” with --base portion, wherein a top end portion of the dome-shaped main body includes an uppermost tip and the main body tapers from the peripheral ridge to the uppermost tip, the--. In line 9 replace “portion into” with --portion and being integrally formed with the base portion into--.
In claim 20, lines 2-3 replace “body are spaced equidistant from each other about the cavity” with --body are centered on each of the four sides of the bottommost surface of the main body--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 04 December 2020, with respect to the 35 U.S.C. 103 rejections of claims 1, 5-6, 8, 10 and 14 have been fully considered and are persuasive. The  35 U.S.C. 103 rejections of claims 1, 5-6, 8, 10 and 14 have been withdrawn. 
Reasons for Allowance
Claims 1, 3-14 and 16-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A massage device, comprising: a main body having a bottom end portion and a top end portion, the bottom end portion having flat and planar longitudinal sidewalls, the bottom end portion further including a flat and planar bottommost surface defined by an outermost edge, and the top end portion having a circular planform shape; a first recess in the flat and planar bottommost surface of the main body and having a first volume; a second recess in the flat and planar bottommost surface of the main body, the second recess having a second volume less than the first volume; a peripheral ridge extending laterally outward from the outermost edge of the bottom end portion of the main body; and wherein the top end portion includes an uppermost tip and the main body tapers from the peripheral ridge to the uppermost tip; and a base portion including an outermost edge and an outer lip extending laterally outward from the outermost edge of the base portion, the outer lip having a longitudinal portion and a lateral portion that extends radially inward from the longitudinal portion toward the outermost edge of the base portion, the base portion including a top surface and a protrusion extending longitudinally from the top surface, 
The closet prior arts of record are Chin (2006/0135331 A1), Strong (2010/0160125 A1) and Yang et al. (8,814,768 B1).
In figure 5 Chin discloses a device capable of massaging, comprising: a main body 21 having a bottom end portion (see fig. 5) and a top end portion (see fig. 5) with a shape comprising a dome (see para. [0018]), the main body 21 having a flat and planar bottommost surface (see fig. 5) and a first recess formed in the flat and planar bottommost surface (see fig. 5); a peripheral ridge 22 extending laterally outward from the bottom end portion of the main body 21 (see para. [0018]); and a base portion 10 including an outer lip 14 having a longitudinal portion and a lateral portion that extends radially inward from the longitudinal portion (see fig. 5), base portion 10 includes a top surface (see fig. 5), the base portion 10 further including an opening through the base portion 10 (see fig. 5), the opening configured to align with the first recess in the flat and planar bottommost surface of the main body 21 (see fig. 5); wherein the outer lip 14 of the base portion 10 is configured to engage the peripheral ridge 22 of the main body 21 to secure the base portion 10 to the main body 21 (see para. [0018]).

In figure 4 Yang teaches that a main body 14/22 includes a second recess 49 and that a base portion 20 includes a protrusion 48 extending longitudinally from the top surface, the protrusion 48 configured to be received in the second recess 49 in the flat and planar bottommost surface of the main body 14/22 (see col. 5, lines 6-21). 
	However, Chin, neither alone or in combination with Strong and Yang, disclose the limitations of “the top end portion includes an uppermost tip and the main body tapers from the peripheral ridge to the uppermost tip” and “the protrusion being integrally formed with the base portion”. Claim 10 recites similar limitations and claim 14 recites a method claim having similar structure to claim 1 and similar limitations to claims 1 and 10.
Therefore, prior art does not disclose the limitations as recited in amended claims 1, 10 and 14 which have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claims 1, 3-14 and 16-22 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU A VO/Primary Examiner, Art Unit 3785